1 F.3d 1252NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Daniel BRADLEY, Reginald Bridgeman, William John Brabitz,James F.X. Crawford, William Clay, Henry Wolfenand Washington Plate Printers Union,Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 92-5144.
United States Court of Appeals, Federal Circuit.
June 8, 1993.

Before NIES, Chief Judge, COWEN, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
The plaintiffs-appellants in these six consolidated cases are journeymen blade printers currently or formerly employed by the Bureau of Engraving and Printing, an agency of the Department of the Treasury.  They brought these actions in the Claims Court1 to recover increased rates of pay and backpay retroactive to April 1, 1983.  Their claims are based upon the provisions of 5 U.S.C. Sec. 5349(a) and Treasury Personnel Manual, ch. 532, subch. 2, p 2-2d (1969) (superseded Jan. 23, 1984);  Treasury Personnel Management Manual, ch. 532, subch.  IV, p 3b (1984).


2
The Claims Court held that the plaintiffs-appellants are not entitled to recover.  Bradley v. United States, 26 Cl.Ct. 699 (1992).  We affirm the decision of the Claims Court on the basis of the comprehensive and well-considered opinion of the trial judge.



1
 As of October 29, 1992, the "United States Court of Federal Claims."   Federal Courts Administration Act of 1992, Pub.L. No. 102-572, Sec. 902(a), 106 Stat. 4506, 4516 (1992)